 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 TODD EVANS,                                              Case No.: 3:18-cv-00283-RCJ-WGC

 4          Plaintiff                                                       Order

 5 v.                                                                   Re: ECF No. 8

 6 JAMES DZURENDA, et. al.,

 7          Defendants

 8

 9         Plaintiff has filed a motion requesting that an inmate law clerk be present for the hearing

10 scheduled for May 24, 2019. He also requests to have his medical file for the hearing, and for

11 review with the inmate law clerk prior to the hearing for a reasonable amount of time so Plaintiff

12 may have the inmate law clerk's assistance looking at the records. He mentions various records

13 that he seeks to review, including those concerning an eye doctor specialist, asthma specialist,

14 hep-c specialist diagnosis, neurologist reports after surgery, MRI reports, LAB reports, and

15 psychological testing. He also wants an order for testing the effects of suffering from blocked

16 arteries in the area of various nerves. (ECF No. 8.)

17         The hearing on May 24, 2019, is to evaluate Plaintiff's claim of incompetence or inability

18 to litigate this matter representing himself as asserted in his motion for guardian ad litem set

19 forth in ECF Nos. 3, 5. Specifically, the court must determine whether there is a "substantial

20 question" regarding Plaintiff's mental competence. See Harris v. Mangum, 863 F.3d 1133, 1138

21 (9th Cir. 2017) (citation omitted).

22         To that end, the court directed Plaintiff, as well as the Attorney General's Office to file

23 any documentation that relates to Plaintiff's claim of incompetence or the inability to represent
 1 himself, and in particular, medical or mental health records pertinent to Plaintiff's current level of

 2 competence and medical status.

 3         Plaintiff has filed various medical records that the court has reviewed in preparation for

 4 the May 24, 2019 hearing. (See ECF No. 5-1, ECF No. 8 at 6-20.) The Attorney General's Office

 5 filed ten pages of mental health records from 2017 under seal. (ECF No. 9.) The Attorney

 6 General's Office did not file any medical records under seal, and it is not clear whether medical

 7 records exist related to Plaintiff's brain tumor and treatment related to the tumor, including

 8 surgery, that have not already been provided by Plaintiff. These records would be directly

 9 relevant to Plaintiff's claim that his condition is affecting his competence and ability to proceed

10 pro se in this action.

11         The Attorney General's Office is ordered to file under seal any records concerning

12 Plaintiff's brain tumor, as discussed above, BEFORE 5:00 p.m. on Thursday May 23, 2019.

13         Plaintiff's motion to have the assistance of an inmate law clerk at the hearing on Friday

14 May 24, 2019, is GRANTED. The Attorney General's Office shall also ensure that Plaintiff and

15 his inmate law clerk assistant are given sufficient time to review any records filed under seal

16 related to the hearing in advance of the hearing (including those ordered to be filed by this

17 Order). Therefore, Plaintiff's motion is also GRANTED to the extent he asks to have the

18 assistance of the inmate law clerk in reviewing the records in preparation for the hearing.

19 Plaintiff's request to have access to the records during the hearing is likewise GRANTED.

20 Plaintiff's motion is DENIED in all other respects.

21 IT IS SO ORDERED.

22 Dated: May 22, 2019                                    _________________________________

23                                                            William G. Cobb
                                                              United States Magistrate Judge

                                                     2
